Title: To Thomas Jefferson from William C. C. Claiborne, 16 December 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New-Orleans December 16th. 1804
                  
                  By the last mail I received your Letter of the 28th. of October, and was happy to learn your determination to appoint Mr. Brown the Successor of my friend Trist. I have particularly observed the Conduct of Mr. Brown in public and private Life, and I doubt not but he will continue to merit your Esteem and Confidence.—The family of my departed friend are in the enjoyment of health, and I am persuaded will find in Mr  Brown the character of a Father.    The Letter you addressed to Mr. Gellston was by his Executor handed to Mrs. Trist the elder, who received it in entire Confidence.—
                  Friend Briggs has been ill, but is now on the recovery; He was solicitous to forward you his Report by the ensuing mail, but has been prevented by Indisposition.—I have not lost sight of the Interest of General Lafayette, & will write you particularly upon the Subject in the course of a few days.
                  I can assure you Sir, that the most perfect good order prevails thro’ out this Territory, and that the people generally are becoming contented; they begin to view their Connexion with the United States as permanent, and to experience the Benefits thereof. The opposition therefore (of Intriguers) to the Government will soon cease, & be confined to Men; indeed this is already the case, and altho’ I shall probably, be the principal object of attack, yet I must confess it will not be a Source of regret, Since it will be a proof; that the principles of the American Government are too pure to be assailed, and hence the Mal Contents can alone attack those who administer them. 
                  I pray God to preserve you in health & happiness! 
                  I am Dr Sir, with great Respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               